Citation Nr: 1806885	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO. 14-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction for this appeal is currently with Oakland, California RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017. A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current thoracic spine disability was caused by jumping from aircraft with the 81st Airborne Division during service.

The Veteran was given a VA examination in September 2010. For reasons set forth below, that examination was inadequate. Thus a new VA examination is warranted. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The September 2010 examiner provided an opinion, acknowledging there is documentation in the Veteran's service treatment records (STRs) that he complained of experiencing back pain after he started jump status during service. The examiner then provided a negative opinion that the Veteran's current thoracic spine strain with degenerative changes was not caused or related to the Veteran's complaints during service. However, there was no explanation in the rationale as to why those complaints of back pain once the Veteran started parachuting and jumping from helicopters during service are not related to his current back disability. On remand, the Veteran should be scheduled for a new VA examination, where a comprehensive medical history can be elicited from the Veteran to include his explanation of self-treatment with Motrin for pain. The examiner should then provide a new opinion with an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, identify if he has sought treatment from any private or VA medical provider pertaining to his thoracic spine disability. If so, attempt to obtain and associate with the claims file any VA treatment and private treatment records from this identified providers.

2. After completion of the foregoing, forward the claims file and copies of all pertinent records to an appropriate VA examiner to obtain a medical opinion for the Veteran's thoracic spine disability claim. 

Based on the examination and review of the record, the examiner is asked to answer the following question:

Is it at least as likely as not (50 percent probability) that any currently diagnosed back disability condition was incurred in or is otherwise related to service?

The examiner is asked to discuss, as necessary, his complaints of back pain during service, and self-treatment following service, and the significance of complaints of back pain during service with the current thoracic spine disability.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




